951 So. 2d 927 (2007)
U.S. FOUNDRY & MANUFACTURING, INC., a/k/a U.S. Holdings, Inc., and EMI/McCreary Corporation, Appellants,
v.
Vaughn CARNER, Appellee.
No. 1D06-0631.
District Court of Appeal of Florida, First District.
February 26, 2007.
Rehearing Denied March 23, 2007.
Kimberly J. Fernandes, of Kelley, Kronenberg, Gilmartin, Fichtel & Wander, Miami Lakes, for Appellants.
*928 R. Cory Schnepper, of Levine, Busch, Schnepper & Stein, P.A., Miami, for Appellee.
PER CURIAM.
Appellants, employer and carrier, appeal an order of the Judge of Compensation Claims awarding benefits for a September 2000 date of injury. Appellants raise several issues on appeal, only one of which merits discussion. The appellants correctly argue that the Judge of Compensation Claims did not explicitly make a finding regarding whether the hearing loss is the major contributing cause of of appellee's disability. Accordingly, the matter is remanded for a determination of major contributing cause. The remaining issues raised on appeal are without merit.
On cross-appeal, the claimant argues the Judge of Compensation Claims erred in failing to award penalties on the temporary benefits awarded. On remand, the Judge of Compensation Claims is directed to clarify that any appropriate penalties are to be included in the award.
AFFIRMED in part, REVERSED in part, and REMANDED.
BARFIELD, PADOVANO, and POLSTON, JJ., concur.